DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2018/0138749 A1, hereinafter LEE) in view of CHERRY AUTOMOBILE CO (CN105109358, hereinafter CHERRY).
As per claims 1, 14 and 19, LEE discloses a receiver, comprising: 
an auxiliary power supply module (See Fig.1, Item#200, discloses a power receiver. Par.3, discloses the electronic device comprising a battery); 
an oscillation circuit to receive first energy sent by a transmitter (See Fig.1, Item#210, discloses a wireless power reception resonator), wherein the first energy is pulse energy (See Fig.13, Step#1320 and Pars.17-18, disclose a ping signal sent from the power transmitter to the receiver); 
a sampling control module configured to: collect a first voltage value output by the oscillation circuit based on the first energy (See Fig.12, Item#1450 and Par.271, discloses a control unit which detects the ping signal received from the power transmitter and if the digital ping has sufficient power then the wireless charging reception device responds by modulating the power signal); and 
a power processor to send a power transfer instruction to the transmitter, so that the transmitter sends second energy based on the power transfer instruction, wherein the second energy is not pulse energy, and wherein the second energy is used to provide electric energy for a load in the receiver (See Fig.12, Step#1240 that once a response from the wireless charging reception device responds then the process moves to identification followed by power transfer. The power transfer is a normal power transfer and not pulse as that in the ping phase. LEE further discloses the receiver may be a terminal i.e. a phone [See Par.6]). However LEE does not disclose when the first voltage value is less than a startup voltage value of the power processor, control the auxiliary power supply module to supply power to the power processor, so that the power processor is started.
CHERRY discloses a vehicle wireless charging system comprising an auxiliary power source; wherein when the first voltage value is less than a startup voltage value of the power processor, control the auxiliary power supply module to supply power to the power processor, so that the power processor is started (See Par.40, discloses “When the coil is not aligned, the second auxiliary power supply is not input, and the auxiliary working battery supplies power to the control system at this time”).
LEE and CHERRY are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LEE with that of CHERRY by using the auxiliary power source module to supply power to the processor when the received voltage is less than a startup voltage for the benefit of extending the detection range of the transmitter.

As per claims 2 and 15, LEE and CHERRY disclose the receiver according to claims 1 and 14 as discussed above, wherein the oscillation circuit is further configured to receive the second energy sent by the transmitter (See LEE, Fig.12, Step#1240, discloses the power transfer phase where the transmitter starts transmitting constant power to the receiver, the power is received by the receiver resonant circuit); and the sampling control module is further configured to: collect a second voltage value output by the oscillation circuit based on the second energy (See LEE, Fig.9, step#915, discloses the monitoring of received power continues, this is done via processor 250), and when the second voltage value is greater than an output voltage of the auxiliary power supply module, control the auxiliary power supply module to stop supplying power to the power processor (See CHERRY, Par.40 “When the coil is not aligned, the second auxiliary power supply is not input, and the auxiliary working battery supplies power to the control system at this time; after the coil is aligned, the second auxiliary power supply can work normally… if the power of the auxiliary working battery is insufficient, the second auxiliary power supply can be used to charge the auxiliary working battery”. This clearly indicates that the auxiliary power source is used while the received power is below a threshold, afterwards the wirelessly received power is used to operate the receiving device and the received power is used to charge the auxiliary power source).

As per claims 3 and 16, LEE and CHERRY disclose the receiver according to claims 1 and 14 as discussed above, wherein the oscillation circuit is further configured to receive the second energy sent by the transmitter (See LEE, Fig.12, Step#1240, discloses the power transfer phase where the transmitter starts transmitting constant power to the receiver, the power is received by the receiver resonant circuit); and the power processor is further configured to: obtain a second voltage value output by the oscillation circuit based on the second energy (See LEE, Fig.9, step#915, discloses the monitoring of received power continues, this is done via processor 250), and when the second voltage value is greater than an output voltage of the auxiliary power supply module, control the auxiliary power supply module to stop supplying power to the power processor (See CHERRY, Par.40 “When the coil is not aligned, the second auxiliary power supply is not input, and the auxiliary working battery supplies power to the control system at this time; after the coil is aligned, the second auxiliary power supply can work normally… if the power of the auxiliary working battery is insufficient, the second auxiliary power supply can be used to charge the auxiliary working battery”. This clearly indicates that the auxiliary power source is used while the received power is below a threshold, afterwards the wirelessly received power is used to operate the receiving device and the received power is used to charge the auxiliary power source).

As per claim 4, LEE and CHERRY disclose the receiver according to claim 1 as discussed above, comprising a controller connected to the resonance circuit to monitor the input ping signal (See LEE Fig.14, Item#1450), But LEE and CHERRY do not disclose wherein the sampling control module comprises an application processor, and wherein the application processor is separately connected to the oscillation circuit and the auxiliary power supply module. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LEE and CHERRY by using a separate processor for detecting the received ping for the benefit of preserving power by activating only the separate application processor until external power is received.

As per claims 5 and 17, LEE and CHERRY disclose the receiver according to claims 1 and 14 as discussed above, wherein the sampling control module comprises: an application processor connected to the auxiliary power supply module;, wherein the sampling unit is configured to: collect the first voltage value output by the oscillation circuit, compare the first voltage value with the startup voltage value of the power processor to obtain a first comparison result, and send the first comparison result to the application processor; and wherein the application processor is configured to: when the first comparison result is that the first voltage value is less than the startup voltage value of the power processor, control the auxiliary power supply module to supply power to the power processor (See LEE, Fig.12, Step#1240 that once a response from the wireless charging reception device responds then the process moves to identification followed by power transfer. The power transfer is a normal power transfer and not pulse as that in the ping phase, also see CHEERY, Par.40, discloses that while the received voltage is less than a threshold, the auxiliary power source is used to provide power to the control system, however once received power exceeds a threshold then the controller receives its power directly from the resonator and the auxiliary power source can be charged). But LEE and CHERRY do not disclose wherein the sampling control module comprises an application processor, and wherein the application processor is separately connected to the oscillation circuit and the auxiliary power supply module. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LEE and CHERRY by using a separate processor for detecting the received ping for the benefit of preserving power by activating only the separate application processor until external power is received.

As per claims 6 and 18, LEE and CHERRY disclose the receiver according to claims 5 and 17 as discussed above, wherein the sampling unit is further configured to: collect the second voltage value output by the oscillation circuit, compare the second voltage value with the output voltage value of the auxiliary power supply module to obtain a second comparison result, and send the second comparison result to the application processor; and wherein the application processor is further configured to: when the second comparison result is that the second voltage value is greater than the output voltage of the auxiliary power supply module, control the auxiliary power supply module to stop supplying power to the power processor (See Fig.12, Item#1450 and Par.271, discloses a control unit which detects the ping signal received from the power transmitter and if the digital ping has sufficient power then the wireless charging reception device responds by modulating the power signal).

As per claim 7, LEE and CHERRY disclose the receiver according to claim 5 as discussed above, wherein the sampling unit comprises a comparator and a reference voltage providing circuit, and wherein the reference voltage providing circuit is configured to provide the output voltage value of the auxiliary power supply module and the startup voltage value of the power processor, wherein a first input end of the comparator is connected to an output end of the oscillation circuit to collect an output voltage of the oscillation circuit, wherein a second input end of the comparator is connected to the reference voltage providing circuit to obtain the output voltage value of the auxiliary power supply module or the startup voltage value of the power processor that is output by the reference voltage providing circuit, and wherein an output end of the comparator is connected to the application processor to output the first comparison result or the second comparison result to the application processor (See LEE Par.271, discloses “If a sufficient power signal is transferred from the wireless charging transmission apparatus to the wireless charging reception apparatus, the wireless charging reception apparatus may respond by modulating the power signal according to a protocol set in the electromagnetic induction scheme”. This indicates that a comparator is present to compare the received signal with a reference value and when the value exceeds a minimum threshold then the modulator is controlled to respond to the transmitter. As modified by CHERRY when the signal is below the threshold, a signal is sent to the controller which then controls the auxiliary power source to provide power to the controller).

As per claim 12, LEE and CHERRY disclose the receiver according to claim 1 as discussed above, wherein the receiver further comprises a communications module (See LEE, Fig.1, Item#260, discloses a communication unit), and wherein the power processor is configured to send the power transfer instruction to the transmitter by using the communications module (See LEE, Fig.9, steps#S907 and S911, disclose the receiver communicating to the transmitter the receiver static information which is the charging voltage, current, maximum voltage, maximum current,..etc and dynamic information such a state of charge. The information is used by the charger to control the output charging power).

As per claim 13, LEE and CHERRY disclose the receiver according to claim 12 as discussed above, wherein the communications module comprises a communications modulation module (See LEE,  Fig.14, Item#1450, also Fig.19, Item#1923), and wherein the power processor is configured to: generate the power transfer instruction by adjusting the communications modulation module, and send the power transfer instruction to the transmitter by using the communications module (See LEE, Par.295, discloses “The communication & control unit 1450 may monitor the charging target to control the charging process and to control the operation of the modulator 1440 on behalf of communication with the wireless charging transmission apparatus”).

As per claim 20, LEE and CHERRY disclose a charger, however LEE and CHERRY do not disclose the charger comprising the receiver according to claim 1. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LEE and CHERRY to implement the disclosed receiver in a charger for the benefit of providing a charger which can detect a ping signal from a receiving device located outside its normal range.
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859 

/EDWARD TSO/            Primary Examiner, Art Unit 2859